PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mukhopadhyay, Abhijit
Application No. 16/282,673
Filed: 22 Feb 2019
For: BIOMASS WITH BIOENGINEERED YEAST, ASSOCIATED ORGANIC COMPOUNDS, AND RELATED METHODS
:
:
:
:	DECISION ON PETITION
:
:
:
:




This is a decision on the Petition For Revive Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a), filed December 30, 2021.

The petition is DISMISSED as moot.

A review of the file record discloses that an auto-grant decision was mailed December 30, 2021, which GRANTED the e-petition for Petition For Review Of An Application For Patent Abandoned Unintentionally.  Therefore, the second Petition To Revive Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a), filed December 30, 2021, is DISMISSED AS MOOT.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3213.   



/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Paralegal Specialist
Office of Petitions